Clifford F. Brown, J.,
concurring. I concur wholeheartedly with the excellent analysis advanced in today’s majority opinion. To refuse to recognize a common-law action for intentional, unauthorized withholding of lawfully awarded workers’ compensation benefits would be tantamount to promoting such practices. Moreover, I laud the majority’s conclusion that R.C. 4123.90 is not the exclusive remedy for such wrongdoing. The spirit of both Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504], and Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, indicates that the immunity provided by R.C. 4123.74 will not shield employers from common-law damage actions for intentional misconduct against employees, whatever form that misconduct may take.
As in Blankenship, supra, in this case we must decide whether the complaint alleges a claim for relief for intentional tort sufficient to withstand a Civ. R. 12(B) motion to dismiss. The complaint here, inter alia, alleges that defendants arbitrarily, willfully and maliciously discontinued weekly compensation payments to plaintiff, never seeking an order from the Industrial Commission authorizing such termination of compensation benefits.
The complaint, as detailed in the majority opinion, falls squarely within the language of the syllabus in Blankenship, supra, which states:
“An employee is not precluded by Section 35, Article II of the Ohio Constitution, or by R.C. 4123.74 and 4123.741 from enforcing his common law remedies against his employer for an intentional tort.”
It also falls squarely within paragraph one of the syllabus of Jones v. VIP Development, supra, quoted in the majority opinion as follows:
“An intentional tort is an act committed with the intent to injure another, or committed with the belief that such injury is substantially certain to occur.”
Nowhere in the syllabus or in the opinion in Blankenship, supra, is there any suggestion that civil liability of employers for intentional torts committed against their employees is confined solely to injuries “in the workplace,” contrary to the assertion in the concurring opinion of Justice Douglas. Even though in Blankenship, supra, there is a factual difference in that the employer intentionally exposed employees to dangerous chemicals and that this occurred during the course of the employment relationship, logic and justice demand application of the same legal principle found in Blankenship, supra, and Jones, supra, to determine the sufficiency of the intentional tort alleged here in the Balyints’ complaint. An intentional tort is an intentional tort. The same legal principle should apply whether it involves an employer intentionally exposing its employees to dangerous chemicals or fumes as in Blankenship, supra, or intentionally and maliciously depriving employees of their clear right to compensation benefits as here in Balyint. Petty factual differences between Blankenship and Jones, as contrasted with this Balyint case, do not justify different standards of legal liability relative to the intentional tort theory.
*132Therefore, it is crystal clear that this Balyint case does come within the Blankenship holding and does not extend Blankenship beyond its original scope and intention. Recognizing that the Balyints’ complaint states a sufficient claim for relief for an intentional tort does not extend Blankenship to mean that it permits “every employee to transfer every arguable claim for relief into a lawsuit by simply reciting the magic words ‘intentional tort.’ ” Nowhere in the majority opinion of Chief Justice Celebrezze in this Balyint case is there any statement giving rise to any inference or hint so ludicrous.
The liability to an employee of an employer for his intentional torts in Blankenship, swpra, was not intended that it be “limited to injuries occurring in a deadly work environment,” as suggested by Justice Wright. This is apparent from the opinion in Blankenship, supra, at 612-613 as follows:
“* * * Qeneraj Assembly, however, in enacting R.C. 4123.95, established a rule of construction which is clearly of assistance in determining the scope of employer immunity. This section provides that:
“ ‘Sections 4123.01 to 4123.94, inclusive, of the Revised Code, shall be liberally construed in favor of employees and the dependents of deceased employees.’
“It is with this requirement in mind that we address the language in R.C. 4123.74. The emphasized language in R.C. 4123.74 quoted above, as was noted in Delamotte v. Midland Ross (1978), 64 Ohio App. 2d 159, 161 [18 O.O.3d 167], ‘* * * clearly limits the categories of injuries for which the employer is exempt from civil liability.’ By designating as compensable only those injuries '* * * received or contracted * * * in the course of or arising out of * * * employment * * *,’ the General Assembly has expressly limited the scope of compensability. In so doing, the General Assembly surely did not intend to remove all remedies from the employee whose injury is not compensable under the Act. And, by its use of this phrase, the General Assembly has seemingly allowed the judiciary the freedom to determine what risks are incidental to employment in light of the humanitarian purposes which underlie the Act.
“In this regard, this court further agrees with the Delamotte court that where an employee asserts in his complaint a claim for damages based on an intentional tort, ‘* * * the substance of the claim is not an “injury * * * received or contracted by any employee in the course of or arising out of his employment” within the meaning of R.C. 4123.74 * * Id. No reasonable individual would equate intentional and unintentional conduct in terms of the degree of risk which faces an employee nor would such individual contemplate the risk of an intentional tort as a natural risk of employment. Since an employer’s intentional conduct does not arise out of employment, R.C. 4123.74 does not bestow upon employers immunity from civil liability for their intentional torts and an employee may resort to a civil suit for damages. * * *”
This language in Blankenship is not novel or revolutionary. Blanken*133ship cites and quotes with full approval from the well-articulated opinion of the court of appeals in Delamotte v. Midland Ross (1978), 64 Ohio App. 2d 159 [18 O.O.3d 117], where with unassailable logic that court held:
“1. An employee’s remedy under the Workers’ Compensation Act is not exclusive, and he may resort to a civil action in tort when he has been injured by an employer’s intentional or malicious tort.
“2. R.C. 4123.74 does not exempt an employer from civil liability for fraud when the employer intentionally withholds from an employee information, known to the employer as a result of physical examinations of the employee over a period of 13 years, concerning the employee’s progressive condition of pneumoconiosis.”
In Delamotte, supra, the employer knew of X-ray findings covering more than thirteen years revealing a silicosis condition of plaintiff, but fraudulently and maliciously conspired not to inform plaintiff of that condition, causing him to remain in a working environment which prevented the condition from healing. This tort sounding in fraud is sufficiently analogous to the willful and malicious conduct of the employer here in Balyint to require application of the Blankenship, Jones, and Delamotte principle of civil liability of the employer to his employee. Facts among two or more cases need not be identical to warrant application of the same rationale and legal principles. One can almost always find factual differences between any two cases.
On the other hand I can concur with the conclusion of Justice Douglas that pursuant to our recent decision in Hoskins v. Aetna Life Ins. Co. (1983), 6 Ohio St. 3d 272, as applied in this case, an employee may maintain a claim for relief against his self-insured employer for the employer’s failure to act in good faith in the handling and payment of the claim of its employees. Surer v. Personal Service Ins. Co. (1984), 11 Ohio St. 3d 6, and Coleman v. American Universal Ins. Co. (1979), 86 Wis. 2d 615, 273 N.W. 2d 220. Justices Wright and Locher in their separate dissenting opinions also appear willing to accept application of this principle to the Balyints’ claim.
It is my view that both the Blankenship intentional tort principle articulated by Chief Justice Celebrezze and the Hoskins bad-faith refusal to pay the compensation claim of its employee, explained by Justice Douglas, support affirmance of the judgment of the court of appeals.